Citation Nr: 1501194	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  08-32 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a dental disability manifested by periodontitis, retained root tips, and caries, to include as secondary to service-connected diabetes mellitus with bilateral retinopathy and peripheral neuropathy of the feet.

2.  Entitlement to service connection for an abdominal aortic aneurysm (AAA) (claimed as aneurysm in the main artery), to include as secondary to service-connected diabetes mellitus with bilateral retinopathy and peripheral neuropathy of the feet.

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Smith, Counsel
INTRODUCTION

The Veteran served on active duty from July 1963 to June 1967. 

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Chicago, Illinois.

In January 2013, the Board reopened the claim and remanded the matter on the merits for further development.  As noted in January 2013 remand, the Veteran's request for a hearing was withdrawn.

The Board has considered documentation included in Virtual VA and VBMS.

As the Board noted in January 2013, a claim for service connection for a dental disability is also considered a claim for VA outpatient dental treatment. Mays v. Brown, 5 Vet. App. 302, 306 (1993).  In dental claims, the RO adjudicates the claim for service connection and the VA Medical Center adjudicates the claim for outpatient treatment.  As the current issue of entitlement to service connection for a dental disability stems from an adverse determination by the RO, the appeal on that matter is limited to the issue of service connection for a dental disability.  Therefore, the claim for obtaining VA outpatient dental treatment is REFERRED to the RO for additional referral to the appropriate VA medical facility.  See 38 C.F.R. § 17.161.

The issue of entitlement to service connection for an abdominal aortic aneurysm is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran does not have a dental disability for which compensation can be authorized.
CONCLUSION OF LAW

The criteria for establishing service connection for a dental disability manifested by periodontitis, retained root tips, and caries for compensation purposes have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 3.381, 4.150 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  By correspondence dated in April 2006 and March 2013, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, to include notice of what part of that evidence was to be provided by the claimant and notice of what part VA would attempt to obtain.  He was provided notice of how VA assigns disability ratings and effective dates.  He was notified about how to establish secondary service connection.  The claims were most recently readjudicated in a May 2013 supplemental statement of the case.

VA has also satisfied its duty to assist.  The claims folder contains VA medical records, private treatment records, and records from the Social Security Administration.  A VA examination dated in August 2006 addressed the Veteran's dental disorder.  The examination considered the Veteran's history and set forth objective findings necessary for adjudication.  The examination is adequate and further examination is not needed.  

There is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159.



Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during a Veteran's active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a).  Such secondary service connection is also warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).  This latter provision was added as part of an amendment intended conform VA regulations to Allen v. Brown, 7 Vet. App. 439 (1995), and also limited the circumstances in which VA would concede aggravation.  See 71 Fed. Reg. 52,744 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(b)).  As the new regulation, which took effect on October 10, 2006, after the Veteran filed claim on appeal herein, is more restrictive, the former regulation is applicable.  

Dental disorders are treated differently than other medical disorders in the VA benefits system.  See 38 C.F.R. § 3.381.  Disability compensation may be provided for certain specified types of service-connected dental disorders.  For other types of service-connected dental disorders, the claimant may receive treatment only and not compensation.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150, 17.161.

Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, loss of the maxilla, nonunion or malunion of the maxilla, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, and loss of teeth due to the loss of substance of the body of the maxilla or mandible without loss of continuity.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.
Compensation is only available for loss of teeth, where the lost masticatory surface cannot be restored by suitable prosthesis, if such is due to loss of substance of body of maxilla or mandible, but only if such bone loss is due to trauma or osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, as such loss is not considered disabling.  See 38 C.F.R. § 4.150, Diagnostic Code 9913.

Under 38 C.F.R. § 3.381, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are to be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.

Effective February 29, 2012, VA amended its regulations regarding service connection of dental conditions for treatment purposes under 38 C.F.R. § 3.381.  While the Veteran was not provided with notice of these amendments, they merely clarify existing regulatory provisions and reflect the respective responsibilities of the Veterans Health Administration (VHA) and the Veterans Benefits Administration (VBA) in making determinations that concern eligibility for dental treatment, including that VBA will adjudicate a claim for service connection of a dental condition for treatment purposes after VHA determines a Veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 and requests VBA make a determination, as to certain listed questions, including whether the Veteran has a compensable or noncompensable service-connected dental condition or disability, whether the dental condition or disability is a result of combat wounds, and whether the dental condition or disability is a result of service trauma.  See Final Rule, Dental Conditions, 77 Fed. Reg. 4469 (Jan. 30, 2012).  Participation in this case by VHA is documented to the extent that the matter of eligibility for outpatient dental treatment has been referred.  The circumstance of this case do not suggest that the Veteran is prejudiced by the failure to notify the Veteran of the amendments to 38 C.F.R. § 3.381.  As such, the additional delay in the adjudication of this case for a remand for the sole purpose of notifying the Veteran of these amendments and for the RO to conduct the initial application of these amendments would not be justified.

The Veteran contends he is entitled to service connection for a dental condition, diagnosed as periodontitis, retained root tips, and caries, for compensation purposes as secondary to medications used to treat his service-connected diabetes mellitus. 

At the outset, the Board notes that exposure to Agent Orange is conceded in this case.  See January 2013 Board Remand, p. 7.  However, the Veteran's diagnosed periodontitis, retained root tips, and caries are not enumerated diseases associated with Agent Orange exposure under 38 C.F.R. § 3.309(e) (2014).  Moreover, as explained below, the Veteran's dental claim cannot otherwise be granted on any other basis, to include direct and secondary bases.

Service records show a normal entrance examination.  In-service treatment records are silent as to any injury, treatment, diagnosis, or complaints related to the teeth.  The separation examination shows 7 missing teeth.

Post service, a September 1984 Agent Orange examination documented that the Veteran's teeth were in poor condition.  In April 1985, he underwent extractions of teeth #10-#12 due to caries.  In June 1985 he underwent extractions of two more teeth due to caries.  An August 1988 dental examination revealed 16 missing teeth and two teeth with restorable caries.  Also in August 1988, he was noted to have a toothache in tooth #3 and he underwent a pulpectomy due to periapical pathology.   In September 1992, the Veteran had an abscess between teeth #3 and 325.  In July 1994, the Veteran was treated for gum hyperplasia, thought to be related to Phenytoin, used to treat his non-service connected epilepsy.

A VA examination was conducted in August 2006.  On examination and review of radiographs, the Veteran was diagnosed with advanced periodontal disease, retained root tips, and caries.  

He had numerous missing teeth with some mobility and retained root tips.  He was missing half of his dentition.  With the combination of retained root tips and lost teeth, he had no functioning occlusion, but his masticatory surface was replaceable by prosthesis.  He had normal bone loss due to periodontitis and atrophy of his ridges due to loss of the teeth.
The examiner opined that the Veteran's periodontal disease, retained root tips, and caries were attributable to inadequate oral hygiene and infrequent dental care.  It was less likely than not that periodontitis was secondary to diabetes and it was not possible to determine whether it was worsened by the diabetes.  Dental neglect was determined to be the primary cause of his dental condition.

The medical and lay evidence establish that the Veteran has missing teeth.  Initially, the Board notes that VA's Office of General Counsel has held that dental treatment of teeth during service, to include extractions, does not constitute dental trauma.  See VAOPGCPREC 5-97 (1997), 62 Fed. Reg. 15566 (1997).

Service connection for loss of teeth can be established for compensation purposes only if the loss is due to the loss of the body of the maxilla or mandible due to trauma or disease such as osteomyelitis.  38 C.F.R. § 4.150, Diagnostic Code 9913 (2014).  No medical professional has provided any opinion that the Veteran has a loss of the body of the maxilla or mandible due to trauma.  No medical professional has provided any opinion that the Veteran has a loss of the body of the maxilla or mandible due to disease "such as" osteomyelitis, to include diabetes.  Rather, the August 2006 examiner opined that he had normal bone loss due to periodontitis.  All of the dental conditions were caused by inadequate oral hygiene and infrequent dental care.

The Veteran's other diagnoses include periodontitis, retained root tips, and caries.  As noted above, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment.  38 C.F.R. § 3.381.  Again, this matter has been referred.

The Board has considered the Veteran's own assertions that he has a dental disorder related to his service-connected diabetes.  The Veteran is certainly competent to report his symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, the August 2006 VA examiner was a medical professional who reviewed the claims file and considered the reported history including the Veteran's own lay assertions.  The examiner, in providing the requested medical opinion, used his expertise in reviewing the facts of this case and determined that the dental disorders were not related to diabetes.  The etiology of the dental disorders was found to be dental neglect.  As such, the Board finds the opinion the of May 2006 examiner to be more probative.  Thus, on this record, the medical evidence outweighs the lay evidence.  Cf. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).   

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).


ORDER


Service connection for a dental disability manifested by periodontitis, retained root tips, and caries is denied.


REMAND

In January 2013, the Board remanded the Veteran's claim for service connection for an abdominal aortic aneurysm in order to obtain a medical opinion.  The examiner was to "specifically consider and address the Veteran's confirmed exposure to herbicides while serving in Vietnam."

In April 2013, a VA examination was conducted.  The examiner addressed the secondary service connection aspect of the claim, but did not address whether the Veteran's AAA could be related to exposure to herbicides in service.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

While on remand, the examiner should further clarify the opinion that the Veteran's AAA was not caused or aggravated by his service-connected diabetes as the explanations in this regard are somewhat unclear.

Accordingly, the case is REMANDED for the following action:

1.  The RO should then take all indicated action to forward the claims file, to include a copy of this REMAND, to the VA examiner who prepared the April 2013 report for an addendum opinion.

The examiner should respond to the following:

(a) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's AAA is related to any incident of the Veteran's military service?  The examiner is to specifically consider and address the Veteran's confirmed exposure to herbicides while serving in Vietnam.

(b) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's AAA was caused by or is aggravated by his service-connected diabetes mellitus with bilateral retinopathy and peripheral neuropathy of the feet?

All opinions should be supported by a clear rationale. 

If the prior examiner is not available, or is unable to provide the requested opinion without examining the Veteran, the RO must arrange for the Veteran to undergo a VA examination to obtain an opinion responsive to the questions posed hereinabove.  All indicated tests should be accomplished, and all clinical findings reported in detail.  

2.  The Veteran should be notified that it is his responsibility to report for any examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2014).  

3.  After the completion of any action deemed appropriate, the claim should be readjudicated.  If the benefit sought remains denied, the appellant should be provided a supplemental statement of the case and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


